PER CURIAM.
Having considered the appellant’s responses to this Court’s orders dated February 15, 2005, and March 22, 2005, we dismiss this appeal for lack of jurisdiction. The Order denying the appellant’s Motion for Rehearing, entered on September 21, 2004, is nonappealable. Because the motion for rehearing is not subject to appellate review, this Court is without appellate jurisdiction. See Carter v. State, 242 So.2d 737, 737 (Fla. 1st DCA 1970); Fla. R.App. 9.110(b).
DISMISSED.
ERVIN, PADOVANO and THOMAS, JJ., concur.